REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: In claim 1 lines 16-23 were not found to be obvious, in light of the other claimed limitations of claim 1.  Claim 11 has been found allowable for similar reasoning of claim 1, in addition to features of the process.  Claim 18 has been found allowable for similar reasoning of claim 1, in addition to features of the apparatus.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 1 on line 10 both “–“ have been deleted.

In claim 11 on line 11 both “–“ have been deleted.



In claim 12 on line 4 the three “–“ have been deleted.

In claim 18 on line 1 “the package of claim 1, the apparatus being configured to perform the process of claim 11, said apparatus comprising:” has been changed to -a package wherein:-

In claim 18 the following underlined text has been inserted before “a conveyor” (on line 3): a package comprising: a support exhibiting: a supporting portion configured to receive one or more products, a perimetral edge entirely surrounding the supporting portion, a gripping portion of the perimetral edge, extending oppositely to the supporting portion; a removable portion of the perimetral edge, also extending oppositely to the supporting portion; a closing film engaged at least with a portion of the perimetral edge and configured to define cooperatively with the support  a compartment to house the product, said closing film comprising: a first film portion engaged with the removable portion, said removable portion being configured to be separated at least partially from the support along with the first film portion while the package is opened, a second film portion engaged with the gripping portion of the support, said second film portion being configured to remain engaged with the gripping portion of the support the package is opened, wherein the second film portion is: separated from the first portion of the closing film, joined to said first portion by a weakening portion of the same closing film, said weakening portion being configured to ensure the separation of the first and second portion of the closing film while the package is opened; wherein the apparatus being configured for, moving a sheet material along a predetermined advancement path, said sheet material comprising a supporting portion configured to receive one or more products, a closing portion entirely surrounding the supporting portion, performing at least one incision on the closing portion of the sheet material adapted to define said removable portion, positioning at least one product on the supporting portion of said sheet material, following positioning the product on the sheet material, constraining a closing film to the closing portion of the sheet material so that the product is positioned inside a housing compartment defined by the closing film constrained to said sheet material, performing at least one incision of the closing film engaged with the closing portion of the sheet material to define the first and second film portions respectively engaged with the removable portion and the gripping portion of the support;
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREEN K THOMAS/Primary Examiner, Art Unit 3736